Citation Nr: 1703067	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of meningococcal meningitis, to include psychiatric disorders.


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active duty from September 1968 to June 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 1970 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied a claim of service connection for spinal meningitis.  For the reasons shown below, this rating decision did not become final, and it is therefore still on appeal.

This case has an extensive procedural history, which the Board recounts for clarity.

In relevant part, the Waco, Texas RO, in a December 2008 rating decision (1) granted service connection for bipolar disorder with an evaluation of 70 percent effective April 16, 2008, and (2) denied reopening of the December 1970 rating decision, which the RO treated as final, because the Veteran had not submitted new and material evidence.  The Veteran appealed the effective date the RO assigned for bipolar disorder and denied the reopening of the December 1970 rating decision.

In December 2010, the Board affirmed the RO's decision on both issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court vacated that part of the Board's decision that determined that new and material evidence had not been submitted to reopen a service connection claim for spinal meningitis, and it remanded it for further proceedings consistent with the Court's decision.  Additionally, the Court affirmed the Board's finding regarding the bipolar disorder effective date.

In September 2012, the Board found that the Veteran had not received adequate notice of the December 1970 decision, and therefore that the decision was not final.  Thus, the Board recharacterized the claim.  

In September 2012, the Board remanded the issue on appeal for further evidentiary development, namely, the agency of original jurisdiction (AOJ) was requested to obtain outstanding in-service medical records and to obtain a VA examination. 

In June 2013, the Board again remanded this matter for additional development.  The Board found the VA examination and addendum opinion provided on remand were not responsive to the September 2012 remand request, and a remand for an additional opinion was needed under Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In December 2013, the Board denied entitlement to residuals of spinal meningitis.   

The Veteran appealed the Board's decision to the Court.  In a September 2014 memorandum decision, the Court vacated the Board's December 2013 denial.  The Court reasoned that the Board's denial relied on a VA medical opinion which was based on a false factual premise - the opinion stated that the Veteran did not have meningitis in active service, while the Veteran's service treatment records (STRs) clearly showed that the Veteran had meningitis in active service, and was treated for the disease while in active service.  

The Court returned the case to the Board for action consistent with its September 2014 decision.

In March 2015, the Board once again remanded the Veteran's claim for an adequate VA examination.  VA examined the Veteran in April 2015 and June 2015.  

In September 2015, the Board denied entitlement to residuals of spinal meningitis.   

The Veteran appealed the Board's decision to the Court.  In a May 2016 memorandum decision, the Court vacated the Board's September 2015 denial.  The Court reasoned that the Board failed to ensure compliance with its March 2015 remand order.  Specifically, the Court found neither of the 2015 examiners discussed "whether it is at least as likely as not that the [Veteran's current psychiatric disease] manifested in service or is otherwise causally or etiologically related thereto, including the Veteran's hospitalization for meningitis from February 1969 to April 1969."   

This matter has once again returned to the Board.  The Board finds that all requested actions have now been completed and the matter has been properly returned here for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes the Veteran, through his attorney, argues that a correspondence received in June 2009 should be construed as a Notice of Disagreement (NOD) with a December 2008 rating decision regarding an increased rating for bipolar disorder.  The Board disagrees.  The Board notes that 38 C.F.R. § 2.201 governs.  VA amended this regulation, effective March 24, 2015.  Given the procedural history of this appeal, the Board has applied the prior version of the regulation.  Specifically, the regulation mandated that an NOD "must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  

Here, the correspondence, in pertinent part, stated:

where medical evidence clearly contradict RO examiner unsubstantiated conclusions, warrant 70% entitlement effective October, 1970 (EED) earlier effective award date for Bipolar Disorder, and overall 100% rating effective April 16, 2008 for service connected residuals of Spinal Meningitis.

This statement, with a liberal reading, may be construed to request an earlier effective date as well as an increased rating.  The Veteran appealed and the Board considered the earlier effective date issue.  The increased rating request, however, was not ripe.  The RO denied the residuals of spinal meningitis claim in December 2008, so it did not assign a disability rating.  Thus, a rating was not an appealable issue.  Moreover, the document does not specifically identify a rating decision that the Veteran disagreed with and does not suggest any intent to appeal.  As such, the June 2009 statement is not considered to constitute a notice of disagreement.


FINDING OF FACT

The preponderance of the evidence favors finding that the Veteran has a diagnosis of meningococcal meningitis residuals, to include psychiatric disorders.


CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of meningococcal meningitis, to include psychiatric disorders, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board is granting the appealed issue, so no further discussion of VCAA compliance is merited.

Service Connection - In General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Spinal Meningitis and Its Residuals

The Veteran asserts that he has residuals of the spinal meningitis which he experienced in active service, and that those residuals include his current psychiatric disorders.  Specifically, the Veteran contends that his in-service meningitis damaged his frontal lobes which, in turn, caused emotional disorders and a chronic problem with episodes of rage.  The Veteran has asserted he did not experience these symptoms prior to having meningitis.  See statements by the Veteran dated April 2013, September 2012, and August 2009. 

The Veteran filed a claim of service connection for "spinal meningitis" in October 1970.  He did not expressly claim any spinal meningitis residuals.  However, the Court has, through its three memorandum decisions, in effect, found that, on the facts presented, the 1970 claim included residuals.  The Board feels bound by this finding, and it therefore has expanded the scope of the claim on appeal to include all spinal meningitis residuals.  The Board notes that these residuals include the Veteran's bipolar disorder, which VA has separately service connected.  Notwithstanding this, the Board finds it proper to merge these now separate issues.  In so doing, the Board finds the Veteran now meets the first prong of a service connection claim.

The Veteran's service treatment records (STRs) show that he was diagnosed with meningococcal meningitis in February 1969 and was hospitalized for it from February 16, 1969 until April 2, 1969.  The Veteran had a classic clinical presentation, and he was in a semi-stuporous state for a short period of time.  He experienced a seizure while in the hospital, and his physician prescribed Dilantin.  

The Veteran's STRs noted that he had a remarkable recovery, and the Veteran was considered "cured" upon discharge.

The Veteran's STRs also show that he attempted suicide by taking a large dose of Librium in May 1969.  However, his STRs do not suggest that any psychiatric symptoms the Veteran experienced were related to his meningitis.  Instead, these records reflect the Veteran's "long history of emotional instability," including difficult family life and difficulties in school prior to his military service.  The Veteran was ultimately recommended for separation from active service due to his personality disorder, with no mention of any residuals from his meningitis.  Given the foregoing, the Board finds the Veteran meets the second prong of a service connection claim.

As for the third prong of a service connection claim - nexus - a Veterans Health Administration neurologist opined in December 2016:

It is my opinion, on a more probable basis than not basis, that from November 1970 to present day this Veteran is experiencing the residual effects of meningococcal meningitis acquired in February 1969.  The meningococcal meningitis, on a more probable than not basis, has a direct causal link to his ongoing psychiatric disorders, including bipolar type II, psychosis - nos and personality disorder.

This opinion is based on a robust epidemiologic medical literature supporting a causal link between meningococcal meningitis and residual psychiatric and behavioral disturbances in children and adolescents.  It should be noted that this Veteran was seventeen years of age at the time of contracting meningococcal meningitis, with the definition of adolescence now considered by the World Health Organization to be between the ages of 10-19 years of age.

All three prongs of a service connection claim are met, so the Board will grant the appeal.




ORDER

Service connection for residuals of meningococcal meningitis, to include psychiatric disorders, is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


